Citation Nr: 0606855	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  00-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151 as 
a result of VA medical treatment.

2.  Entitlement to service connection for the cause of the 
veteran's death, including on the basis of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957 and from April 1959 to March 1968.  The veteran's widow 
is the appellant in this appeal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
claim for DIC benefits under 38 U.S.C.A. § 1151 as well as a 
claim for service connection for the cause of the veteran's 
death.  In April 2002, she testified before the Board at a 
hearing held at the RO.  In November 2003, the Board denied 
the claim.  But on appeal, in December 2003, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
December 2003 joint motion for remand filed by the parties 
(the appellant and VA) and remanded the matter in an order.  
Consequently, in June 2004, the Board remanded the matter. 
The case is again before the Board for further review.

The Veterans Law Judge who previously chaired a hearing for 
the appellant has retired from the Board.  But in December 
2005, the appellant declined an offer from the Board to 
appear at a new hearing before another Veterans Law Judge.

The claim for service connection for the cause of the 
veteran's death, including on the basis of herbicide exposure 
is addressed in the REMAND part of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All notices and assistance owed to the appellant have 
been provided, and all evidence needed for adjudication of 
the claim has been obtained.

2.  Throughout the 1980s and 1990s, the veteran was treated 
by VA for various medical conditions, including hypertension, 
which remained in good control.

3.  The veteran was diagnosed with and hospitalized for new 
onset of congestive heart failure in February 1998; he died 
in August 1998 as a result of sudden cardiopulmonary arrest.

4.  VA medical care of the veteran in the 1980s and 1990s did 
not proximately cause additional disability or the death of 
the veteran.  VA medical care providers did not fail to 
exercise the degree of skill and care ordinarily required of 
the medical profession, resulting in a delayed diagnosis of 
the veteran's congestive heart failure.


CONCLUSION OF LAW

The criteria for DIC benefits based on the provisions of 38 
U.S.C.A. § 1151 due to VA medical treatment have not been 
met.  38 U.S.C.A. §§ 1151, 1310 (West 2002); 38 C.F.R. §§ 
3.5, 3.312, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As noted above, in a December 2003 order, the Court granted a 
joint motion for remand; that joint motion was predicated on 
the need for VA to notify the appellant as to what evidence 
she needed to present to support her claim for DIC benefits 
under 38 U.S.C.A. § 1151.

In this case, the RO sent correspondence in March 2001, May 
2001, November 2001, January 2002, November 2002, February 
2004, July 2004, and September 2004; rating decisions in 
October 1999 and March 2000; a statement of the case in 
September 2000; and supplemental statements of the case in 
February 2002 and June 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA also sent the appellant correspondence in 
September 2000 that informed her of the types of evidence 
necessary for her claim, although the letter was phrased in 
terms of the requirements for a "well-grounded claim."  VA 
made all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board also issued a decision in 
November 2003 that addressed the legal requirements 
applicable to the appellant's claim and that discussed the 
rationales for the denial of that claim.  Any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  VA has satisfied its duty to notify the 
appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained an 
expert VA medical opinion.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Board now turns to the merits of the claim.

The appellant seeks DIC benefits on the ground that the 
veteran's death resulted from improper medical care at VA 
facilities.  She has testified that VA should have run tests 
on the veteran to assess the level of heart impairment or 
heart damage over the many years of VA treatment.  She has 
indicated that the veteran had shortness of breath and that a 
VA doctor refused to perform an echocardiogram.  She has also 
stated that a VA doctor told her and the veteran in February 
1998 (i.e., when VA diagnosed congestive heart failure) that 
VA "should have caught this years ago."  She has also 
indicated that she is a nurse.  

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.5(a), 3.312.

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

In this case, the appellant argues that lack of appropriate 
VA medical care hastened the veteran's death.  Under the 
applicable version of the law, compensation shall be awarded 
for a qualifying additional disability or qualifying death of 
a veteran in the same manner as if the additional disability 
or death were service-connected.  A disability or death is 
considered a qualifying additional disability or qualifying 
death if it is not the result of the veteran's own willful 
misconduct and the disability or death was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability or death was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA promulgated regulations for 
claims under 38 U.S.C.A. § 1151 that have been filed on or 
after October 1, 1997.  38 C.F.R. § 3.361; see 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the start of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

In this case, the veteran died in August 1998 after passing 
out in church and being transported to a non-VA hospital via 
ambulance.  According to the death certificate, the sole 
cause of death was sudden cardiopulmonary arrest.  At the 
time of the veteran's death, service connection was in effect 
only for bilateral hearing loss, which was rated as 40 
percent disabling.  Prior to the veteran's death, VA had 
denied service connection for hypertension and for congestive 
heart failure.  

VA medical records from the 1980s and 1990s reflect treatment 
for various medical conditions, including hypertension, for 
which he was prescribed several medications; his blood 
pressure was checked periodically.  His hypertension ranged 
from mild and labile to well controlled or under excellent 
control.  But there were no indications of any shortness of 
breath, chest pains, or any other cardiac symptoms.  The 
Board notes that a May 1982 VA EKG was "probably normal" 
and that even a May 1990 VA X-ray report described the 
veteran's heart as normal.  

In 1997 and early 1998, the veteran was treated primarily for 
reflux esophagitis and gastroesophageal reflux disease 
(GERD).  The veteran reported worsening stomach problems, 
with bloating and reflux-like symptoms.  Assessments included 
hypertension; again, there were no indications of any 
shortness of breath, chest pains, or any other cardiac 
symptoms.  The appellant states that the veteran did not have 
any heart-related problems before this time.  

The appellant states that the veteran did not have any relief 
from digestive problems.  The evidence shows that the veteran 
was admitted to the VA Medical Center (VAMC) in Memphis, 
Tennessee, in February 1998 with a two- to three-month 
history of chest tightness that was worse with exertion and 
increasing shortness of breath for the past eight months that 
had been much worse in the past two to three weeks.  One 
progress note referred to a six-month history of 
progressively worsening dyspnea on exertion and indicated 
that the shortness of breath could not be correlated with the 
chest pain consistently; there also had been dysphagia over 
the last two months, with a five-pound weight loss.  He had 
most recently been seen at a VA clinic two months earlier and 
had been given Pepcid for reflux.  Since then, he had 
developed a cough, and it was recommended that he be admitted 
to the VAMC.  The admitting diagnoses were new onset of 
congestive heart failure; angina, even though the veteran had 
not complained of many episodes thereof; well controlled 
hypertension; and esophageal stricture with well controlled 
gastroesophageal reflux disease.  Reportedly, he had led a 
"very active lifestyle" until 18 months earlier, when he 
could no longer mow the law or do other strenuous activities.  
The admission report noted that the veteran did not have a 
past history of heart disease or diabetes.  Progress notes 
even mentioned that his hypertension had been well 
controlled.  The appellant states that she insisted that VA 
doctors perform certain cardiologic tests when the veteran 
was hospitalized.

An X-ray from this hospitalization showed cardiac enlargement 
with pulmonary vascular redistribution, bilateral pleural 
effusions, and pulmonary interstitial edema that was 
consistent with acute cardiac decompensation.  An EKG showed 
normal sinus rhythm, left atrial enlargement, left axis 
deviation, incomplete left bundle branch block, and left 
ventricular hypertrophy.  An echocardiogram showed an 
ejection fraction of 16 percent and other evidence of 
diastolic dysfunction.  He also had trace tricuspid 
regurgitation with mild to moderate mitral regurgitation that 
was interpreted as dilated cardiomyopathy.  There also was 
evidence of an old infarction, but no acute ischemia.  He was 
clinically improved with Lasix; he was made "therapeutic" 
and discharged in satisfactory condition.  Progress notes 
from May 1998 described the condition as "end stage" 
congestive heart failure.  

Later in February 1998, a nuclear imaging test revealed 
marked ventriculomegaly that was stable from rest to stress, 
small to moderate fixed perfusion defect proximal inferior 
lateral wall that was consistent with a scar, below-normal 
left ventricular ejection fraction, but no demonstrated 
ischemia.  

Records from February 1998 until the veteran's death in 
August 1998 showed continuing heart-related symptoms, 
including shortness of breath, orthopnea, and dyspnea on 
exertion.  Several treatment records indicated that he was 
doing fairly well with medications.  

The appellant argues that the veteran's life could have been 
prolonged if VA doctors had treated his heart problems 
earlier.  However, at an April 2001 hearing, she testified 
that the veteran's heart condition could not have been 
"corrected" because "the largest portion of the heart 
muscle was already dead" when VA first diagnosed congestive 
heart failure in February 1998.

The Board notes that the appellant's statement that she is a 
licensed practical nurse (LPN) and that she therefore has 
some knowledge of medical principles.  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

However, the competent medical evidence does not support the 
appellant's argument that VA medical treatment (that is, VA's 
failure to diagnose the veteran's congestive heart failure 
prior to February 1998) hastened the veteran's death.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  In addition, VA's Office 
of General Counsel has determined that 38 U.S.C.A. § 1151 
authorizes benefits where VA improperly failed to diagnose or 
provide treatment for a pre-existing disease, if it is 
determined that a veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  A claim 
under this theory requires as follows: (1) that VA failed to 
diagnose and/or treat a pre-existing disease or injury; (2) 
that a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) that the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  VAOPGCPREC 5-2001 (Feb. 5, 
2001), 66 Fed. Reg. 33312 (2001).  The Board is bound by the 
precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 
(2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The VA medical records from the 1980s through the 1990s until 
February 1998, when the veteran was diagnosed with and 
hospitalized for congestive heart failure, show only routine 
monitoring of hypertension that was under good control.  None 
of the progress notes included any complaints of any heart-
related symptoms, such as chest pain, shortness of breath, 
dyspnea on exertion, or orthopnea.  Even as late as 1997, the 
veteran's primary complaints involved mostly reflux-like 
symptoms, for which the veteran received gastrointestinal 
care from VA.  

The appellant has argued that the veteran displayed clear 
symptoms of congestive heart failure before February 1998 and 
that VA medical care providers were negligent in missing 
these symptoms and in failing to order additional diagnostic 
tests.  However, the evidence from the 1980s until just 
before the diagnosis of congestive heart failure in February 
1998 is especially lacking of any symptoms such as shortness 
of breath, dyspnea on exertion, chest pain, orthopnea, or any 
other suggestion of congestive heart failure.  At most, the 
record shows that the veteran was being treated for 
hypertension with good results and that he was following a 
regimen of routine check-ups for the hypertension.

In addition, a January 2003 expert opinion from a VA 
physician who was the Chief of Staff at the VAMC in West 
Haven, Connecticut, supports the conclusion that VA's 
treatment of the veteran during his lifetime was appropriate.  
The doctor noted "the lack of more extensive documentation" 
of the veteran's clinical encounter on February 9, 1998, that 
led to his subsequent February 1998 VA hospitalization.  The 
doctor commented that the stated complaints did not directly 
point to congestive heart failure, but that the veteran 
nonetheless had congestive heart failure.  The doctor also 
noted a discrepancy between the findings on physical 
examination and that of the radiologic imaging study.  He 
remarked that "[t]his pattern of recording seems pervasive 
in the other VAMC Ambulatory Care clinical notes."  The 
doctor also wrote that the clinician's notes other than the 
February 9, 1998, notes did not mention any complaints that 
pertained to the possibility of congestive heart failure or a 
cardiac event.  The doctor was not certain if the absence of 
documentation meant an absence of symptoms.  However, the 
doctor did note that the veteran's weight was stable, which 
"argued against clinical suspicion of congestive heart 
failure" and that his blood pressure readings had been 
borderline normal, but not alarming.  Also, a December 1997 
liver function test had been normal, which also argued 
against long-standing right-sided congestive heart failure.  

On the basis of the available documents, the reviewing doctor 
concluded that "there was no clinical suspicion for active 
cardiac event and therefore no cardiac workup was indicated 
at the time."  He wrote that he was appropriately treated 
for the hypertension and GERD according to the clinical notes 
and that he was promptly referred for a chest X-ray on 
February 9, 1998, after he presented with a cough.  The 
doctor concluded that there was "no gross negligence, lack 
of proper skills, or error of judgment in the records made 
available to me."  He cautioned, however, that he was "not 
privy as to the full extent of the clinical encounters."  He 
also stated that in "hindsight it is at least as likely than 
not that the [veteran] could have benefited (in terms of life 
expectancy) from early diagnosis of [congestive heart 
failure]."  But he also emphasized that "there was no 
clinical indication from clinic records that such diagnostic 
work up was necessary prior to [February 1998]."  He 
commented that the medication prescribed for his hypertension 
(Verapamil) was actually a "good medication for diastolic 
dysfunction."  Quoting from the U.S. Preventive Services 
Task Force Guide to Clinical Preventive Services (2nd 
Edition), the doctor finally stated that there was 
insufficient evidence for or against screening middle-aged 
men for asymptomatic coronary artery disease using resting, 
ambulatory, or exercise ECGs and that routine screening was 
not recommended as part of a periodic health visit.

Although the author of the January 2003 expert medical 
opinion cautioned that he was uncertain as to the full extent 
of the veteran's clinical encounters prior to February 9, 
1998, the Board notes that the complete medical evidence from 
the 1980s through 1998 does not provide any additional 
evidence of any heart-related symptoms.  The VA medical 
records from the 1980s and 1990s simply document ongoing 
treatment for hypertension with essentially good results.  
The quantity of medical records may have increased after the 
January 2003 expert medical opinion, but the nature of those 
medical records did not change; throughout the entire time, 
none of the VA medical records documented any heart-related 
symptoms aside from the routine monitoring of the veteran's 
controlled hypertension.  Therefore, the state of the 
evidence before and after the January 2003 medical expert 
opinion is basically the same and does not affect the 
opinion's probative value.  

Thus, evidence demonstrates that VA's medical care of the 
veteran did not cause any additional disability and that 
there was no negligence in any of that VA care.  See 
38 C.F.R. § 3.361.  Based on the symptoms known to the VA 
medical providers in the 1980s and 1990s, the veteran 
received appropriate care during his lifetime.  The Board is 
sympathetic to the appellant's situation; the veteran's death 
due to congestive heart failure and cardiopulmonary arrest in 
1998 is very regrettable.  However, the competent evidence 
does not show that VA's medical care caused the veteran's 
death.

The January 2003 medical expert opinion certainly states that 
the veteran may have benefited in terms of a longer life 
expectancy if VA had diagnosed and treated his congestive 
heart failure earlier than February 1998.  However, this is 
not the same as a conclusion that the failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress of the veteran's 
congestive heart failure.  See 38 C.F.R. § 3.361(c)(2).  
Furthermore, that opinion also stated that the clinical 
evidence and findings did not support a clinical workup to 
find congestive heart failure prior to February 1998.  The 
Board finds that this evidence does not show that the veteran 
suffered disability or death that probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001.  The test is not whether VA's medical 
care could have prolonged the veteran's life.  In this case, 
there is no competent evidence whatsoever to suggest that 
VA's medical care of the veteran in the 1980s and 1990s 
proximately caused his congestive heart failure and then his 
sudden cardiopulmonary arrest in August 1998.

In sum, the weight of the competent evidence demonstrates 
that the veteran's death was not the result of VA medical 
care from the 1980s and 1990s.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 as a result of VA medical treatment is 
denied.


REMAND

The appellant has also contended that the veteran's death was 
a result of herbicide exposure during the Vietnam War when 
the veteran was stationed in the Republic of Vietnam.  The 
claim for service connection for the cause of the veteran's 
death is distinct and separate from the claim under 
38 U.S.C.A. § 1151.  The two claims involve different laws 
and regulations.

In its July 2003 decision, the Board had commented that it 
lacked jurisdiction over a claim for service connection for 
the cause of the veteran's death due to herbicide exposure; 
the Board also noted that the appellant had raised the claim 
again, and it merely referred the claim to the RO for its 
consideration in the first instance, as appropriate.  
However, in a February 2002 supplemental statement of the 
case (SSOC), the RO denied service connection for the cause 
of the veteran's death due to herbicide exposure.  In March 
2002, the appellant replied with reference to the February 
2002 SSOC; she discussed the possibility of a relationship 
between Agent Orange exposure and heart disease.  Indeed, the 
appellant has consistently continued to seek service 
connection for the cause of the veteran's death based on 
herbicide exposure, including at an April 2002 hearing before 
the Board and several written submissions since then.  The 
Board concludes that the appellant's March 2002 
correspondence could only have been reasonably construed as 
an expression of disagreement with respect to the February 
2002 RO denial of service connection for the cause of the 
veteran's death based on herbicide exposure.  

When a claimant files a timely notice of disagreement and the 
RO has not issued a statement of the case (SOC), the Board 
should remand the issue to the RO for the issuance of a SOC.  
In this case, the fact that the RO first adjudicated the 
issue of service connection for the cause of the veteran's 
death based on herbicide exposure in a February 2002 document 
that was in the form of an SSOC does not mean that the RO 
issued an SOC.  By law, the RO issues an SOC after a claimant 
files a notice of disagreement.  The failure to issue an SOC 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Also, while the appellant has continued to file 
correspondence regarding the claim for service connection for 
the cause of the veteran's death based on herbicide exposure, 
she has technically not filed a substantive appeal which by 
law is filed after issuance of an SOC.  Therefore, the RO 
should also advise the veteran of the requirement for filing 
a substantive appeal within the appropriate period of time 
after it issues her the SOC on this issue.

The Board also notes that in April 2003, the appellant's 
representative raised a claim for service connection for the 
cause of the veteran's death on grounds other than herbicide 
exposure; the representative contended that the veteran had 
developed nicotine dependence as a result of his active 
service and that his terminal congestive heart failure and 
cardiac conditions were a result of that dependence.  The RO 
has not specifically adjudicated this theory for service 
connection for the cause of the veteran's death.  However, 
since the Board is remanding the claim for service connection 
for the cause of the veteran's death based on herbicide 
exposure, in the interest of administrative economy and 
efficiency, the RO should also consider all possible theories 
of service connection for the cause of the veteran's death 
including based on herbicide exposure and nicotine 
dependence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service 
connection for the cause of the veteran's 
death on the basis of herbicide exposure 
and nicotine dependence.  If the decision 
remains adverse to the appellant, provide 
her and her representative with a 
statement of the case.  Inform her of the 
requirements of perfecting an appeal of 
these issues by the submission of a 
substantive appeal.  Then, if an appeal is 
perfected and the decision remains adverse 
to the appellant, return the case to the 
Board for its review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


